Citation Nr: 1237081	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  05-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to December 1966, including service in the Republic of Vietnam from September 1965 to December 1966.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, denied service connection for hypertension.  

In April 2010 and August 2011, the Board remanded the matter for additional evidentiary development and due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  


FINDING OF FACT

Hypertension was not present during the appellant's active service or for many years thereafter and the appellant's current hypertension is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by any service-connected disability, including PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability, including PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a January 2003 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In March 2006 and April 2010, the RO provided the appellant with follow-up VCAA letters which included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the June 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  Indeed, in a June 2012 statement, he indicated that he had no other information or evidence to submit and asked that the Board proceed with consideration of his claim as soon as possible.  

The record shows that the appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  The RO has also obtained records from the Social Security Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

Additionally, the appellant has been afforded VA medical examinations in connection with his claim, most recently in September 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the September 2011 examination is adequate.  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The September 2011 medical opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also addressed the appellant's theories of entitlement and provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.


Background

The appellant's service treatment records are negative for complaints or findings of hypertension.  At his December 1966 military separation medical examination, the appellant's heart and vascular system were examined and determined to be normal.  A blood pressure reading of 118/80 was recorded.  In connection with the December 1966 separation examination, the appellant completed a report of medical history on which he denied having or ever having had high blood pressure.  

In pertinent part, post-service private clinical records show that in October 1979, the appellant was evaluated for pulmonary infiltrates.  At that time, a blood pressure reading of 145/100 was recorded, although hypertension was not diagnosed.  During a clinic visit in June 1982, the appellant's blood pressure readings were noted to be 135/85 while sitting and 130/90 while standing.  It was noted that he had no significant hypertension but he was advised to follow a low salt diet.  In June 1985, the appellant's blood pressure was noted to be 130/80 while sitting and 120/80 while standing.  The assessment was hypertension, good control.  Subsequent private clinical records show that the appellant's hypertension remained under good control.  In May 1989, the appellant was hospitalized in connection with his complaints of weakness and fever.  He was noted to have a history of hypertension.  In March 2000, the appellant's blood pressure was 160/96 and he was diagnosed as having hypertension.  

In April 2001, the appellant sought treatment at a VA clinic for an Agent Orange evaluation.  His complaints included a history of hypertension which he indicated had been diagnosed 10 years prior.  The examiner noted that the appellant was not on medication for treatment of hypertension.  In December 2002, the appellant self-referred for a PTSD evaluation.  

Also in December 2002, the appellant submitted a claim of service connection for multiple disabilities, including PTSD and hypertension.  

Subsequent VA clinical records show in August 2003, the appellant was diagnosed as having PTSD.  His Axis III diagnoses also included hypertension and status post prostatectomy for prostate cancer.  At a June 2005 VA clinic visit, it was noted that the appellant's hypertension was under good control on medication prescribed by his private primary care provider.  

At a September 2009 Board hearing, the appellant testified that it was his belief that his hypertension was secondary to his PTSD.  

The appellant was afforded a VA medical examination in August 2010 at which he reported that he had been diagnosed as having hypertension in 1982.  He indicated that he had been on medication since that time.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having essential hypertension.  He noted that hypertension had not been present during the appellant's military service and that hypertension had not been diagnosed after service until 1982.  Under these circumstances, he concluded that the appellant's current hypertension was not related to his active service.  

In an April 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective December 19, 2002.  The Board notes that service connection is also in effect for residuals of prostate cancer, rated as 20 percent disabling; bilateral pes planus and hammertoes, rated as 10 percent disabling; and impotence, rated as zero percent disabling.  

In June 2011 written argument, the appellant's representative, citing to Cecil Textbook of Medicine, argued that currently accepted medical principles indicated that psychosocial factors, such as anger, anxiety, depression, and hostility, had been associated with the occurrence of cardiovascular disease.  

In September 2011, the appellant again underwent VA medical examination.  He recalled that he had been told in service that his blood pressure had been mildly elevated, although he was never treated for hypertension in service.  The appellant indicated that in 1991, well after his separation from service, he had been told by his primary care provider that his blood pressure was elevated and that he needed to take medication for it, although he declined the medication.  The appellant indicated that he began taking anti-hypertensive medications sometime after 1991.  He indicated that his hypertension was now under good control.  In reviewing the appellant's claims folder, the examiner noted that the first notation of elevated blood pressure readings had been in October 1975, when a blood pressure reading of 145/100 was recorded during a pulmonary evaluation.  The examiner noted that subsequent private clinical records from 1982 to 1983 also documented occasional blood pressure elevations.  In 1989, the appellant was noted to have a history of hypertension.  The examiner also noted that VA clinical records had documented elevated blood pressure readings since 1991.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's hypertension was not causally related to his active service.  He explained that there was nothing in the medical literature linking hypertension and exposure to Agent Orange.  He further concluded that the appellant's current hypertension is less likely than not proximately due to or aggravated by a service-connected disability, including PTSD.  He explained that there was no evidence in the appellant's record demonstrating that his PTSD had either caused or aggravated his hypertension.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include hypertension.  Id., Note 2.  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina, but does not include hypertension.  Id.

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including hypertension.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant seeks service connection for hypertension.  He contends that his hypertension is causally related to his presumed exposure to Agent Orange in Vietnam.  Alternatively, he contends that his hypertension is causally related to or aggravated by his service-connected PTSD.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As set forth above, in order to establish service connection, a claimant must demonstrate:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir .2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

As a preliminary matter, the Board finds that the evidence establishes that the appellant did not develop hypertension in service or for many years thereafter.  The appellant's service treatment records are negative for complaints or findings of elevated blood pressure readings or hypertension.  Indeed, at his December 1966 military separation medical examination, the appellant completed a report of medical history on which he specifically denied having or ever having had high blood pressure.  Moreover, on clinical evaluation, the appellant's heart and vascular system were normal and his blood pressure was 118/80.  The post-service record on appeal shows that the appellant was not diagnosed as having hypertension within the first post-service year or for many years thereafter.  He has not contended otherwise.  

In reaching its decision, the Board has considered the appellant's statements to the effect that he was told during service that his blood pressure had been elevated.  After weighing the appellant's statements against the other evidence of record, however, the Board finds that the most probative evidence establishes that the appellant did not have hypertension or elevated blood pressure during active duty.  Most compelling is the December 1966 report of medical history completed by the appellant at the time of his separation from active service.  As set forth above, at that time, the appellant denied having or ever having had high blood pressure.  The Board assigns far more probative weight to the contemporaneous record than to the recollections of the appellant of events which occurred decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  In summary, the Board finds that the most probative evidence establishes that hypertension was not present during the appellant's active service or manifest to a compensable degree within one year of service separation.  

The Board also notes that the record on appeal contains no indication that the appellant's post-service hypertension is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  Indeed, in September 2011, a VA examiner physician explained that there was nothing in the medical literature to suggest a causal relationship between hypertension and Agent Orange exposure.  Additionally, the Board observes that hypertension is not among the diseases which are deemed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including hypertension.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

The Board has considered the amendments to 38 C.F.R. § 3.309(e) which, inter alia, added ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 14,391 (March 25, 2010).  The amendment's specific definition of ischemic heart disease, however, does not include hypertension.  Indeed, the comments preceding the regulation specifically provide that

for purposes of this regulation, the term "[ischemic heart disease]" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

75 Fed. Reg. 14,391 -93 (emphasis added).

In reaching its decision, the Board has also considered the appellant's assertions to the effect that his hypertension is related to his exposure to Agent Orange.  Absent any indication that he possesses the necessary degree of medical training and experience, and given the complex medical nature of this question, the Board finds that the appellant lacks the competency to opine on the question of etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In any event, the Board finds that the appellant's statements regarding his theory of etiology are outweighed by the opinions of the more qualified VA medical examiners and the findings of VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS).

The Board has also considered the appellant's contentions to the effect that his current hypertension was caused by his PTSD.  In that regard, the Board has considered the medical treatise cited by the appellant's representative to the effect that psychosocial factors, such as anger, anxiety, depression, and hostility, may be associated with the occurrence of cardiovascular disease.  This treatise information, however, speaks only in general terms rather than to the facts specific to the appellant's case.  Additionally, it does not discuss the question of aggravation.  Lacking the necessary degree of specificity and certainty, the Board finds that this evidence does not outweigh the September 2011 VA medical opinion to the effect that the appellant's hypertension is not causally related to or aggravated by his service-connected PTSD.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).

As set forth above, in September 2011, a VA medical examiner reviewed the record examined the appellant.  After so doing, he concluded that it was not at least as likely as not that the appellant's current hypertension was causally related to his active service or any incident therein, including exposure to Agent Orange, nor is it causally related to or aggravated by any service-connected disability, including PTSD.  Again, the Board finds that the VA medical opinion is persuasive and assigns it significant probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner specifically addressed the appellant's contentions and based his opinion on a review of the appellant's claims folder, including the most pertinent evidence therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence.").

In summary, the Board finds that the appellant's hypertension was not present in service or for many years thereafter and his current hypertension is not causally related to his active service or any incident therein, including presumed exposure to Agent Orange, nor is it causally related to or aggravated by any service-connected disability, including PTSD.  Under these circumstances, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


